NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1978-20

ROSEMARY FORMOSO,

          Plaintiff-Appellant,

v.

YOUVIN R. DALEY,

          Defendant,

and

DARIUSZ BYSTROWSKI,

     Defendant-Respondent.
__________________________

                   Argued March 9, 2022 – Decided March 28, 2022

                   Before Judges Whipple, Geiger, and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-0175-19.

                   Edward A. Genz argued the cause for appellant
                   (Montenegro, Thompson, Montenegro & Genz, PC,
                   attorneys; Edward A. Genz, of counsel and on the
                   briefs).
            Kelly A. Weber argued the cause for respondent
            (Chasan Lamparello Mallon & Cappuzzo, PC,
            attorneys; John V. Mallon, of counsel and on the brief;
            Kelly A. Weber, on the brief).

PER CURIAM

      In this personal injury action, plaintiff Rosemary Formoso appeals from

the Law Division's February 11, 2021 order denying reconsideration of a

December 22, 2020 order granting summary judgment to defendant Dariusz

Bystrowski. We reverse and remand.

      The following facts are derived from the evidence presented in support of,

and in opposition to, Bystrowski's motion for summary judgment, viewed in the

light most favorable to the non-moving plaintiff. See Brill v. Guardian Life Ins.

Co. of Am., 142 N.J. 520, 540 (1995).

      On January 17, 2017, plaintiff Rosemary Formoso was attempting to cross

Belleville Turnpike (also known as Route 7) in Kearny. Belleville Turnpike has

one lane of traffic in each direction. There is no crosswalk or traffic control

device in that area of the Turnpike. A supermarket is located on the other side

of the Turnpike.

      As she attempted to cross the Turnpike to go to the supermarket, plaintiff

was struck by a vehicle operated by defendant Youvin Daley. Before the impact,

Daley was travelling behind Bystrowski's vehicle on the Turnpike. Bystrowski

                                                                           A-1978-20
                                        2
slowed, briefly stopped, and executed an illegal left turn into the supermarket's

parking lot.1 Daley stopped for several seconds then began to "creep up" or

drive slowly on the Turnpike. Daley did not see plaintiff before his vehicle

struck plaintiff. Daley then heard a "bump" and stopped his vehicle. Plaintiff

was lying unconscious on the road in front of Daley's vehicle.

      As Bystrowski's vehicle entered the supermarket's parking lot, he heard

the impact of Daley's vehicle striking plaintiff. When Bystrowski looked in his

rearview mirror he saw plaintiff laying in the roadway in front of Daley's

vehicle. Bystrowski parked his vehicle and called police.

      Plaintiff was wearing dark clothing. It was dark and raining. A dashcam

video from Bystrowski's car showed plaintiff on the side of the Turnpike,

stepping into the roadway and raising her hand, as if to signal traffic to stop so

that she could cross the Turnpike. Bystrowski testified that he thought plaintiff

was signaling for a bus. Traffic in the opposing direction appeared to be heavy.

Bystrowski does not know if plaintiff was moving as he made his left turn

because he was "already focusing on the left to make the turn."


1
  To assist the reader in visualizing the accident scene, attached as an exhibit is
a diagram of the accident scene contained in a crash investigation report
prepared by a Kearny police officer, which was included in the motion record.
The diagram does not indicate if it is drawn to scale or the distance to the nearest
intersection.
                                                                              A-1978-20
                                         3
        Plaintiff remembers nothing between initially leaving her home and being

at University Hospital and cannot provide her own version of the accident. She

alleges that both Bystrowski and Daley proximately caused the accident.

Plaintiff claims that Bystrowski's illegal left turn forced Daley to make a full

stop, indicating that she was free to cross the roadway. She alleges that but for

Bystrowski's illegal left turn, Daley's vehicle would not have struck her.

Plaintiff contended that even if a pedestrian is jaywalking, a car must stop for

them.

        Both defendants moved for summary judgment. Bystrowski argued that

his actions did not proximately cause plaintiff's injuries. During oral argument,

plaintiff's counsel acknowledged that if the case went to trial, the jury would

find plaintiff comparatively negligent. The judge then commented that she

"unders[tood] that. And [she thought] it probably [was] going to be over [fifty-

one] percent."     However, the judge focused on proximate causation, not

comparative fault.

        The judge found that plaintiff's argument was "a stretch." She stated she

could not find Bystrowski was a concurrent cause of the accident because

plaintiff did not remember anything about the accident, there was no proof of

contact between plaintiff and Bystrowski's vehicle, and there was no proof that


                                                                           A-1978-20
                                        4
had Daley not stopped he would not have hit plaintiff anyway. The judge found

that the dashcam video did not help plaintiff's case and noted that plaintiff did

not have a causation expert, and needed to provide "competent proofs" not

"hypothetical[s.]"

      In her written decision granting summary judgment to Bystrowski, the

judge explained:

            The dashboard camera footage shows that [d]efendant
            Bystrowski passed the Plaintiff while making his turn
            into a parking lot. There is no indication that his
            vehicle struck the [p]laintiff. Neither does the audio of
            the video appear to indicate that this vehicle struck
            [p]laintiff.

                  The [c]ourt does not find that [d]efendant
            Bystrowski's left hand turn into a parking lot
            proximately caused [p]laintiff to be struck in the
            roadway . . . . The dashboard camera footage shows
            that the [p]laintiff was already standing in the road
            while traffic proceed[ed] in both directions. Whether
            or not [d]efendant Bystrowski made a turn in front of
            Plaintiff, or was even present at the time of the accident,
            does not provide a basis for [p]laintiff's claim that
            [d]efendant Bystrowski proximately caused her injury.

      Plaintiff moved for reconsideration, arguing that the trial court failed to

consider the duties imposed on Bystrowski by N.J.S.A. 39:4-36 and the principle

of concurrent causation explained in Davis v. Brooks, 280 N.J. Super. 406 (App.




                                                                           A-1978-20
                                        5
Div. 1993). In her written decision denying the motion, the judge rejected

plaintiff's arguments, stating:

                   Here, the [c]ourt finds that it did not base its
            December 22, 2020 decision granting [s]ummary
            [j]udgment to [d]efendant Bystrowski on a palpably
            incorrect or irrational basis, nor did it fail to consider
            any probative, competent evidence in issuing this
            [o]rder. First, the [d]efendant Bystrowski provided
            dash-cam footage of the incident that showed his
            vehicle turning away from the [p]laintiff. Plaintiff did
            not provide any evidence that she remembered
            Bystrowski's vehicle striking her.              Moreover,
            [d]efendant Daley, who settled with [p]laintiff, testified
            that he felt a bump while operating his vehicle while
            [p]laintiff crossed the street at night, where no
            crosswalk existed, while it rained. Considering this
            against the actual footage of the incident, this [c]ourt
            granted [s]ummary [j]udgment in favor of [d]efendant
            Bystrowski because a reasonable juror could not
            determine that his vehicle struck the [p]laintiff since the
            video showed him turning away from her as she only
            just entered the roadway.

                  Second, [p]laintiff argues that this [c]ourt did not
            consider N.J.S.A. 39:4-36 in making its decision to
            grant [s]ummary [j]udgment as to [d]efendant
            Bystrowski. This is incorrect as the [c]ourt . . .
            specifically discussed the statute. . . . Plaintiff attempts
            to argue that the statute created a situation that
            obligated [d]efendant Bystrowski to yield to her as she
            entered the roadway. However, in its memorandum of
            decision, the [c]ourt stated that it did "not find that
            [d]efendant Bystrowski's left hand turn into a parking
            lot proximately caused [p]laintiff to be struck in the
            roadway."


                                                                           A-1978-20
                                         6
                   Upon reconsideration, the [c]ourt finds that
            N.J.S.A. 39:4-36 is inapplicable as section 4, which
            [p]laintiff does not even mention in [her] papers, states
            that "[e]very pedestrian upon a roadway at any point
            other than within a marked crosswalk or within an
            unmarked crosswalk at an intersection shall yield the
            right-of-way to all vehicles upon the roadway." Here,
            the dash-cam footage clearly shows that the [p]laintiff
            had entered the roadway where no crosswalk exists
            while traffic continued in both directions. The [c]ourt
            also expressed serious doubts that Bystrowski's left
            hand turn somehow caused the [p]laintiff to be struck
            by a different vehicle while attempting to cross the
            roadway. We expressed on the record that the link
            between Bystrowski's operation of his vehicle and
            [p]laintiff's injuries were far too attenuated.
            Accordingly, the [c]ourt does not find that this statute
            is a reliable basis for [p]laintiff's argument that
            [d]efendant Bystrowski caused her injury by failing to
            yield to her.

                   The [c]ourt also disagrees with [p]laintiff's claim
            that it ignored Davis v. Brooks, 280 N.J. Super. 406
            (App. Div. 1993). The [c]ourt allowed [p]laintiff's
            counsel to read portions of the case into the record
            during oral argument. [The court] specifically rejected
            the arguments in Davis when stating that[:] "Whether
            or not [d]efendant Bystrowski made a turn in front of
            [p]laintiff, or was even present at the time of the
            accident, does not provide a basis for [p]laintiff's claim
            that [d]efendant Bystrowski proximately caused her
            injury."

      The court denied Daley's motion for summary judgment. He also moved

for reconsideration. While that motion was pending, plaintiff settled her claims

against Daley.

                                                                          A-1978-20
                                        7
This appeal followed. Plaintiff raises the following points:

      POINT I

      THERE WERE SUBSTANTIAL MATERIAL FACTS
      SO AS TO DEFEAT THE MOTION FOR SUMMARY
      JUDGMENT FILED BY DEFENDANT DARIUSZ
      BYSTROWSKI.

      POINT II

      THE ERROR BY THE COURT WAS THE FAILURE
      TO RECOGNIZE THE CONDUCT OF DEFENDANT
      BYSTROWSKI WAS A CONCURRENT CAUSE OF
      THE ACCIDENT.

      POINT III

      PLAINTIFF HAD A BASIS FOR THE MOTION FOR
      RECONSIDERATION OF THE COURT GRANTING
      SUMMARY JUDGMENT TO DEFENDANT,
      DARIUSZ BYSTROWSKI.

      POINT IV

      THE COURT FAILED TO CONSIDER AND RULE
      THAT DEFENDANT DARIUSZ BYSTROWSKI
      WAS REQUIRED TO STOP FOR PLAINTIFF
      ROSEMARY FORMOSO WHEN HE OBSERVED
      HER IN THE ROADWAY AS HIS VEHICLE
      APPROACHED HER.    THIS WAS CLEARLY
      ERROR.

      POINT V

      THE NEW JERSEY SUPREME COURT IN BRILL V.
      GUARDIAN LIFE INS. CO. OF AM., 142 N.J. 520


                                                               A-1978-20
                                 8
            (1995) SET OUT THE STANDARD FOR SUMMARY
            JUDGMENT MOTIONS.

            POINT VI

            THE FOLLOWING COLLOQUY FOR THE ORAL
            ARGUMENT OF DECEMBER 18, 2020 INDICATES
            THE FAILURE OF THE COURT TO APPRECIATE
            THE APPLICABILITY OF N.J.S.A. 39:4-36.

            POINT VII

            [THE] CERTIFICATION OF EDWARD A. GENZ,
            ESQ. DATED DECEMBER 11, 2020 PROVIDED
            [THE] COURT WITH COLOR PHOTOGRAPH OF
            ACCIDENT SCENE.

      We review a grant of summary judgment using the same standard that

governs the trial court's decision. RSI Bank v. Providence Mut. Fire Ins. Co.,

234 N.J. 459, 472 (2018) (citing Bhagat v. Bhagat, 217 N.J. 22, 38 (2014)).

Under that standard, summary judgment will be granted when "the competent

evidential materials submitted by the parties[,]" viewed in the light most

favorable to the non-moving party, show that there are no "genuine issues of

material fact" and that "the moving party is entitled to summary judgment as a

matter of law." Grande v. Saint Clare's Health Sys., 230 N.J. 1, 24 (2017)

(quoting Bhagat, 217 N.J. at 38); see also R. 4:46-2(c). "An issue of material

fact is 'genuine only if, considering the burden of persuasion at trial, the

evidence submitted by the parties on the motion, together with all legitimate

                                                                        A-1978-20
                                      9
inferences therefrom favoring the non-moving party, would require submission

of the issue to the trier of fact.'" Ibid. (quoting Bhagat, 217 N.J. at 38).

      We owe no special deference to the trial court's legal analysis, RSI Bank,

234 N.J. at 472 (quoting Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins.

Co., 224 N.J. 189, 199 (2016)), or its "application of legal principles to [its]

factual findings[,]" Lee v. Brown, 232 N.J. 114, 127 (2018) (quoting State v.

Nantambu, 221 N.J. 390, 404 (2015)).

      In order to establish a prima facie case of negligence, plaintiff must

establish: (1) a duty of care; (2) breach of that duty; (3) proximate cause; and

(4) damages. Filipowicz v. Diletto, 350 N.J. Super. 552, 558 (App. Div. 2002).

N.J.S.A. 39:4-36(a) imposes duties on both drivers and pedestrians. It provides,

in relevant part:

             a. The driver of a vehicle shall yield the right-of-way to
             a pedestrian crossing the roadway within any unmarked
             crosswalk at an intersection, except at crosswalks when
             the movement of traffic is being regulated by police
             officers or traffic control signals, or where otherwise
             regulated by municipal, county, or State regulation, and
             except where a pedestrian tunnel or overhead
             pedestrian crossing has been provided:

             (1) The driver of a vehicle shall stop and remain
             stopped to allow a pedestrian to cross the roadway
             within a marked crosswalk, when the pedestrian is
             upon, or within one lane of, the half of the roadway,
             upon which the vehicle is traveling or onto which it is

                                                                               A-1978-20
                                        10
            turning. As used in this paragraph, "half of the
            roadway" means all traffic lanes conveying traffic in
            one direction of travel, and includes the entire width of
            a one-way roadway.

            (2) No pedestrian shall leave a curb or other place of
            safety and walk or run into the path of a vehicle which
            is so close that it is impossible for the driver to yield or
            stop.

            (3) Whenever any vehicle is stopped to permit a
            pedestrian to cross the roadway, the driver of any other
            vehicle approaching from the rear shall not overtake
            and pass such stopped vehicle.

            (4) Every pedestrian upon a roadway at any point other
            than within a marked crosswalk or within an unmarked
            crosswalk at an intersection shall yield the right-of-way
            to all vehicles upon the roadway.

            (5) Nothing contained herein shall relieve a driver from
            the duty to exercise due care for the safety of any
            pedestrian upon a roadway. Nothing contained herein
            shall relieve a pedestrian from using due care for his
            safety.

            [N.J.S.A. 39:4-36(a).]

      Plaintiff acknowledges that the accident did not occur at an intersection,

the scene of the accident was not regulated by a traffic control signal, and she

was not within a marked or unmarked crosswalk. The accident occurred at night.

It was dark and raining. The dashcam video from Bystrowski's car shows

plaintiff on the shoulder, raising her hand as if to signal she wanted to cross the


                                                                             A-1978-20
                                       11
road. There was significant traffic in both directions. Bystrowski slows, briefly

stops, and makes a left turn into the parking lot of a strip mall, without striking

plaintiff. Daley, who had briefly stopped behind Bystrowski, moves forward

and strikes plaintiff, who was then in the lane of travel. Daley claimed he did

not see plaintiff before he struck her.

      Plaintiff claims that Bystrowski was negligent by turning into the parking

lot rather than waiting for her to cross the lane of travel, and but for that

negligence, Daley would not have struck her. Plaintiff acknowledges that each

party had some degree of comparative fault.

      Because plaintiff was not "within a marked crosswalk" or within an

"unmarked crosswalk at an intersection," she was under a duty to "yield the

right-of-way to all vehicles upon the roadway." N.J.S.A. 39:4-36(a)(4). Both

Bystrowski and Daley were under a duty to be observant and to "exercise due

care for the safety of any pedestrian upon a roadway." N.J.S.A. 39:4-36(a)(5).

They were also both under a duty to exercise "due caution and circumspection,

in a manner so as [not] to endanger, or be likely to endanger, a person or property

. . . ." N.J.S.A. 39:4-97. We instruct juries in accident cases:

            [T]he driver of an automobile upon a public highway is
            under the duty of exercising for the safety of others that
            degree of care, precaution and vigilance in the
            operation of his/her car which a reasonably prudent

                                                                             A-1978-20
                                          12
             person would exercise under similar circumstances. It
             has sometimes been defined as care commensurate with
             the risk of danger. Thus, the driver of an automobile is
             required to use reasonable care in the control,
             management and operation of his/her machine. He [or]
             She is required to make such observation for traffic and
             road conditions and to exercise such judgment to avoid
             collision or injury to others on the highway, as a
             reasonably prudent person would have done in the
             circumstances. This duty of reasonable care by users
             of the highways is mutual and ordinarily each may
             assume that the other will observe that standard of
             conduct in the use thereof. Negligence is then the
             failure to adhere to this standard of conduct.

             [Model Jury Charges (Civil), 5.30A, "General Duty
             Owing" (approved Sept. 1999).]

      In cases involving a collision between a pedestrian and a vehicle, we

further instruct the jury:

                   Vehicular operators and pedestrians have a
             common right to the use of a public highway. Their
             rights and duties are mutual and relative, and each is
             charged with a duty of reasonable care, commensurate
             with the risk of danger involved in the particular
             circumstances. Thus, a motorist is required to make
             such observations for pedestrians who are in, or may
             come into the motorist's path of travel, as a reasonably
             prudent person would make.

             [Model Jury Charges (Civil), 5.30G(2), "Duty of
             Automobile Driver to Make Observations – For
             Pedestrians" (rev. Mar. 2021).]




                                                                        A-1978-20
                                       13
     In Davis, we provided the following explanation of concurrent cause and

superseding intervening cause:

                  There is no question that there may be any
           number of causes intervening between a negligent act
           and a final injurious occurrence. If they are reasonably
           foreseeable, each intermediate cause may be deemed a
           proximate result of the first wrongful act. The original
           negligence is deemed to continue and operate
           contemporaneously with all intervening acts of
           negligence that might reasonably be foreseeable, so that
           the original negligence is regarded as a concurrent
           cause of the final resulting injury.          The causal
           connection may be broken by a superseding intervening
           cause. Such a cause must be one that so entirely
           supersedes the operation of the first tortfeasor's
           negligence that it alone caused the injury, without the
           first tortfeasor's negligence contributing thereto in any
           material way. But where the original tortfeasor's
           negligence is an essential link in the chain of causation,
           such a causal connection is not broken if the intervening
           cause is one which might, in the natural and ordinary
           course of things, be anticipated as not entirely
           improbable.

           [280 N.J. Super. at 412.]

     Ordinarily, proximate cause is a jury issue. Vizzoni v. B.M.D., 459 N.J.

Super. 554, 575 (App. Div. 2019). The issue of proximate cause may only be

removed from the jury "in the highly extraordinary case in which reasonable

minds could not differ on whether that issue has been established." Townsend




                                                                        A-1978-20
                                       14
v. Pierre, 221 N.J. 36, 60 (2015) (quoting Fleuhr v. City of Cape May, 159 N.J.

532, 543 (1999)).

      Here, Bystrowski acknowledges that his left turn into the parking lot was

illegal. Daley had come to a stop and then proceeded forward, striking plaintiff,

claiming he did not see her. Under these circumstances, viewing the facts in a

light most favorable to plaintiff, we are satisfied that a reasonable jury could

conclude that Bystrowski's illegal left turn was "an essential link in the chain of

causation." Davis, 280 N.J. Super. at 412. As we explained in Davis, the

"original negligence" – in this instance, the concededly illegal left turn and

failure to yield to plaintiff – "is deemed to continue and operate

contemporaneously with all intervening acts of negligence that might be

reasonably foreseeable, so that [it] . . . is regarded as a concurrent cause of the

final resulting injury." Ibid. On these facts, a reasonable jury might find that

the causal connection between Bystrowski's illegal turn and the immediately

ensuing collision between the vehicle behind him and plaintiff was not broken

because such an occurrence could "be anticipated" and was "not entirely

improbable." Ibid. In turn, a reasonable jury could find that Daley and plaintiff

were also negligent, and their respective negligence concurrently caused the

accident, rendering each party to some degree comparatively at fault.


                                                                             A-1978-20
                                       15
Accordingly, Bystrowski did not demonstrate he was "entitled to a judgment or

order as a matter of law." R. 4:46-2(c).

      A trial court should not decide the merits of "a dispute on which a rational

jury could go either way." Pressler & Verniero, Current N.J. Court Rules, cmt.

2.3.2 on R. 4:46-2(c) (2022). Here, in determining whether summary judgment

was appropriate, the court "resolved a dispute on the merits that should have

been decided by a jury. It was not the court's function to weigh the evidence

and determine the outcome . . . . " 2 Rowe v. Mazel Thirty, LLC, 209 N.J. 35, 50

(2012) (quoting Gilhooley v. Cnty. of Union, 164 N.J. 533, 545 (2000)).

Granting Bystrowski summary judgment and denying reconsideration was error.

      Reversed and remanded. We do not retain jurisdiction.




2
   When considering whether to grant summary judgment, the trial court's
function was not to weigh the evidence and speculate about plaintiff's likelihood
of success at trial or how a jury would apportion comparative fault.
                                                                            A-1978-20
                                      16
     A-1978-20
17